DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in the reply filed on 10/12/2021.


Examiner Notes
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Spernow et al., US 2014/0181975 A1 (“Spernow”).
	(B)	Wang et al., US 2015/0333971 A1 (“Wang”).
	(C)	Weksler et al., US 2014/0007106 A1 (“Weksler”).
	(D)	Crawford, Jr., US 7,752,623 B1 (“Crawford”).
	(E)	Raney, US 2019/0238422 A1 (“Raney”).
	(F)	Kang et al., US 2020/0192682 A1 (“Kang”).

Spernow, Wang, Weksler, and Crawford were cited in the previous Office action.
		

Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1, 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow in view of (D) Crawford and (E) Raney.

See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) Spernow teaches/suggests the invention substantially as claimed, including:
“An embedded device on which a virus scan program for detecting computer virus operates, the embedded device comprising: circuitry configured to:”
(¶ 17: present invention may be offered as both a hardware/software appliance;
¶ 70 and Fig. 1: CPU);

“start a virus scan”
(Fig. 10: [39] Start malware scanning engine(s);
¶ 16: malware scanning, along with the inclusion of deleted files in the malware scan, increases the possibility that known viruses, Trojans and malware are discovered);
¶ 298: When the “GO” signal command is received each malware scanning engine executes per its respective configuration); and

	“display, on a display, a first display component for receiving an instruction to pause the virus scan ...;
	receive the instruction to pause the virus scan via the first display component;
	and pause the virus scan when the instruction to pause the virus scan is received”
(Fig. 10: [40] Pause malware scanning engine(s);
¶ 310: Selecting the menu option at line [40] 300 invokes a code segment compatible with the “Host Operating System” 400 that is a script or executable application programmed in such a 
¶ 581: primary function of the “Master Control Point Dashboard Module” 402 (MCPDM), which is a software application, is to coordinate, where necessary, the activities of all the other modules and provide the user with a menu driven series of options).

Spernow teaches/suggests “executing the virus scan” but does not teach “reduce resources allocated to the virus scan program in response to starting the virus scan.”

(D) Crawford however teaches or suggests:
“reduce resources allocated to the virus scan program in response to starting the virus scan”
(Col. 3, lines 58–60: reallocation of resources may involve reallocation of idle resources and/or reallocation of used resources from applications of lower priority;
Col. 6, lines 1–5: WLM 109 may examine the application characteristics to determine the potential effects of deallocation upon the application executing within the respective partition).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crawford with those of Spernow, to reallocate idle and used resources amongst multiple executing applications.  The motivation or advantage to do so is enable the sharing and use of partitionable resources amongst multiple applications based on priority.

Spernow and Crawford do not teach “display, on a display, a first display component for ... pause the virus scan in response to starting the virus scan.”

(E) Raney, in the context of Spernow’s menu options, however teaches or suggests:
display, on a display, a first display component for ... pause the virus scan in response to starting the virus scan”
(Fig. 2D and ¶¶ 25 and 27: Play/pause buttons 402 also included to allow the user to toggle between playing (starting) and pausing of a particular network tool provided service).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Raney with those of Spernow and Crawford, to toggle between start and pause malware scanning options using a single input/button.  The motivation or advantage to do so is to provide a more user-intuitive and context-driven menu/dashboard for controlling scanning engine(s).


9.	Regarding claim 8, Crawford teaches/suggests:
“determine whether there is application software other than the virus scan program being executed; and cancel the reduction in resources allocated to the virus scan program in response to determining that there is no application software other than the virus scan program being executed”
(Col. 3, lines 58–60: reallocation of resources may involve reallocation of idle resources and/or reallocation of used resources from applications of lower priority).


10.	Regarding claims 9 and 16, they are the corresponding method claims reciting similar limitations of commensurate scope as the system (device) of claims 1 and 8, respectively. Therefore, they are rejected on the same basis as claims 1 and 8 above.

claims 17, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


B.
12.	Claims 2–3 and 10–11 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow in view of (D) Crawford and (E) Raney, as applied to claims 1 and 9 above, and further in view of (B) Wang.

13.	Regarding claim 2, Spernow teaches/suggests:
“display a ... display component for receiving an instruction to execute the virus scan”
(Fig. 10 and ¶ 298).

	Spernow does not teach “display a second display component for receiving an instruction to execute the virus scan in a background with resources allocated to the virus scan reduced in response to executing the virus scan; and reduce resources allocated to the virus scan in response to receiving the instruction to execute the virus scan in the background.”

	(B) Wang however teaches or suggests:
	“display a second display component for receiving an instruction to execute the virus scan in a background with resources allocated to the virus scan reduced in response to executing the virus scan; and reduce resources allocated to the virus scan in response to receiving the instruction to execute the virus scan in the background”
(¶ 4: user may switch the music application to run in background;
user switches the application program to running in background to display other interface;
¶ 68: when the application program is switched to running in background, the logic processes needed by the user may keep running and the UI processes unconcerned by the user may be terminated ... the solutions of the embodiments of the present disclosure may save CPU processing resources and memory space occupied by the UI processing when the application program is switched to running in background, thus reducing power consumption of the electronic terminal device when many application program are running simultaneously;
¶ 74, teaching touch screen input by users).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with those of Spernow, Crawford, and Raney, to allow user to switch the malware scanning function/process to execute in the background.  The motivation or advantage to do so is to reducing power consumption of the computer device.

14.	Regarding claim 3, Spernow and Wang teach/suggest:
“wherein the circuitry is further configured to display a pop-up screen prompting selection of one of the first display component and the second display component in response to executing the virus scan”
(Spernow, Fig. 10 and ¶ 298;
Fig. 6 and ¶ 87: FIG. 06, on its face, is an exemplary home page for the present invention in that all options and functions that require user oversight or involvement are accessed from menu options displayed on this custom designed console interface;
Wang, ¶¶ 4 and 68).

15.	Regarding claims 10–11, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 2–3, respectively. Therefore, they are rejected on the same basis as claims 2–3 above.


C.
16.	Claims 4–5 and 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow in view of (D) Crawford, (E) Raney, and (B) Wang, as applied to claims 2 and 10 above, and further in view of (C) Weksler.

17.	Regarding claim 4, Spernow teaches/suggests:
“wherein the circuitry is further configured to display a third display component for receiving an instruction to cancel the virus scan”
(Fig. 10: [43] Abort malware scanning engine(s);
¶ 330: stopping the scanning process).

Spernow and Wang do not teach “in response to the virus scan being executed in the background.”

(C) Weksler however teaches or suggests: “in response to the virus scan being executed in the background”
(Fig. 3 and ¶ 33: Indicator 340 informs the user that the application represented by icon 330 is currently running. In the example shown, user 350 is selecting indicator 340 in order to terminate application 330 which is running in the background).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Weksler with those of Spernow, Crawford, Raney, and Wang, to allow user to directly terminate the malware scanning function/process while executing in the background.  The motivation or advantage to do so is to avoid unnecessary use of valuable computing resources.

18.	Regarding claim 5, Spernow, Wang and Weksler teach/suggest:
“wherein the circuitry is further configured to display a pop-up screen prompting selection of one of the first display component, the second display component, or the third display component in response to executing the virus scan”
(Spernow, Fig. 10 and ¶ 298;
Fig. 6 and ¶ 87: FIG. 06, on its face, is an exemplary home page for the present invention in that all options and functions that require user oversight or involvement are accessed from menu options displayed on this custom designed console interface;
Wang, ¶¶ 4 and 68;
Weksler, Fig. 3 and ¶ 33).

19.	Regarding claims 12–13, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 4–5, respectively. Therefore, they are rejected on the same basis as claims 4–5 above.


D.
20.	Claims 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow in view of (D) Crawford and (E) Raney, as applied to claim 1 above, and further in view of (F) Kang.

21.	Regarding claim 18, Spernow teaches/suggests: “execute the virus scan program”
(Fig. 10: [39] Start malware scanning engine(s)).

Spernow, Crawford, and Raney do not teach “determine whether the embedded device is in an idle state or a non-idle state; and execute the ... program in response to determining that the embedded device is in the idle state.”


(F) Kang however teaches or suggests:
“determine whether the embedded device is in an idle state or a non-idle state; and execute the ... program in response to determining that the embedded device is in the idle state”
(¶ 20: determining a trigger that is set by an application program on a terminal device, where the trigger is configured to: when a specified triggering condition is met, trigger the application program to execute a scheduled task;
¶ 21: The triggering condition of the trigger includes a condition in a time dimension and/or a condition in the terminal device status dimension. The condition in the time dimension includes, but is not limited to, a time for triggering the scheduled task, a time interval for triggering the scheduled task .... The condition in the terminal device status dimension includes, but is not limited to ... the terminal device is in an idle mode).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with those of Spernow, Crawford, and Raney, to trigger virus scanning based on time and device status conditions.  The motivation or advantage to do so is to improve device performance and user experience (by minimizing resource impact of scheduled/periodic virus scanning).

22.	Regarding claim 19, Spernow and Kang teach/suggest:
“determine whether a current time is within a time slot; and execute the virus scan program in response to determining that the current time is within the time slot”
(Spernow, Fig. 10; and Kang, ¶¶ 20–21, as applied in rejecting claim 18 above).

23.	Regarding claim 20, Spernow and Kang teach/suggest:
“determine whether the embedded device is in an idle state or a non-idle state;
determine whether a current time is within a time slot; and
execute the virus scan program in response to determining that the embedded device is in the idle state and that the current time is within the time slot”
(Spernow, Fig. 10; and Kang, ¶¶ 20–21, as applied in rejecting claim 18 above).



Allowable Subject Matter
24.	Claims 6–7 and 14–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
25.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


In the Remarks, the Applicant also contends the following:

a.	Crawford is completely silent on reducing resources to an application in response to the application starting and therefore does not teach or suggest “reduce resources allocated to the virus scan program in response to starting the virus scan.”

The Examiner disagrees:


Crawford teaches or suggests this limitation in column 6, lines 1–5, wherein Crawford teaches that “WLM may examine the application characteristics to determine the potential effects of deallocation upon the application executing within the respective partition” and reallocate resources accordingly based on resource utilizations, applications performances and priorities.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 26, 2022